17‐0040‐cv 
Paganas v. Total Maintenance Solution, LLC, et al. 
                                        
                              UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                           SUMMARY ORDER 
                                                                      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 12th day of March, two thousand eighteen. 
                     
PRESENT:   
                    GUIDO CALABRESI, 
                    DENNY CHIN,  
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
ANTHONY PAGANAS, 
                                         Plaintiff‐Appellant, 
 
                                         v.                                           17‐0040‐cv 
 
TOTAL MAINTENANCE SOLUTION, LLC, 
                                         Defendant‐Third‐Party‐ 
                                         Plaintiff‐Counter‐ 
                                         Defendant‐Appellee, 
 
ARON WEBER, REGGIE TARTAGGLIONE, 
                                         Defendants‐Third‐Party‐ 
                                         Plaintiffs‐Appellees, 
 
                                                                                                            

 
ST. JOHNʹS UNIVERSITY, 
                                         Third‐Party‐Defendant‐ 
                                         Counter‐Claimant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                      ROBERT S. POWERS, Law Office of Robert S. 
                                                              Powers, North Babylon, New York. 
 
FOR DEFENDANT‐THIRD‐                                          PERRY S. HEIDECKER, Milman Labuda Law 
PARTY‐PLAINTIFF‐COUNTER                                       Group, PLLC, Lake Success, New York. 
‐DEFENDANT‐APPELLEE and  
DEFENDANTS‐THIRD‐PARTY 
‐PLAINTIFFS‐APPELLEES:                                         
                                                               
                    Appeal from the United States District Court for the Eastern District of 

New York (Weinstein, J.). 

                UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is VACATED 

and the case is REMANDED for further proceedings. 

                Plaintiff‐appellant Anthony Paganas appeals from a judgment entered 

December 6, 2016, dismissing his claims for overtime pay under the Fair Labor 

Standards Act (ʺFLSAʺ), 29 U.S.C. § 207(a)(1), and the New York Labor Law (ʺNYLLʺ), 

N.Y. Lab. Law § 650 et seq.  The district court granted summary judgment in favor of 

Total Management Solution, LLC (ʺTMSʺ), Aron Weber, and Reggie Tartagglione.  We 

assume the partiesʹ familiarity with the underlying facts, procedural history, and issues 

on appeal. 



                                                  ‐ 2 ‐ 
 
                                                                                             

              TMS employed Paganas as a building manager at St. Johnʹs University 

(ʺSt. Johnʹsʺ) in Queens, New York, from July 2007 to May 2014.  Paganas was 

responsible for supervising the cleaning and the maintenance of several residential halls 

and sports facilities at St. Johnʹs.  His duties included making sure his assigned 

buildings were kept clean, inspecting those buildings for deficiencies, and setting up 

specific rooms for meetings or events.  Each morning, Paganas attended management 

meetings, which were normally led by Richard Rossi, Paganasʹs supervisor and the 

director of site maintenance for TMS from December 2007 to March 2011.  At these 

meetings, Rossi distributed special work orders to Paganas, who then selected the 

cleaners to carry out the orders.    

              Paganas supervised the work of somewhere between six and fifteen 

cleaners.  According to Rossi, Paganas was not permitted to perform cleaning duties 

himself under the collective bargaining agreement between Local 32BJ and TMS.  

Paganas, however, testified that he sometimes performed cleaning duties alongside the 

cleaners.  As building manager, Paganas also had the authority to direct the cleaners in 

their work and reallocate workers in his buildings to compensate for shortages of 

personnel due to sickness or vacation.   

              TMS paid Paganas an annual salary of $80,000.  By separate agreement 

between Paganas and the St. Johnʹs Athletic Department, Paganas was paid an 

additional $250 per game to oversee St. Johnʹs athletic facilities during basketball games.  



                                            ‐ 3 ‐ 
 
                                                                                                                

In addition to his regular supervisory duties as campus building manager, Paganas 

handled some off‐campus work and event set‐ups.  In his off‐campus and event set‐up 

duties, Paganas did not supervise any TMS employees.  

                        On September 21, 2015, Paganas filed the complaint below alleging that 

TMS violated the overtime wage provisions of the FSLA and the NYLL.  Following 

discovery, TMS moved for summary judgment.  On October 14, 2016, the district court 

gave notice of a hearing to take place prior to a decision on the summary judgment 

motion, and asked the parties to provide information about whether Paganas qualified 

for any exemptions to the overtime requirements of the FLSA and the NYLL.  In 

response, TMS asserted that Paganas qualified for both the ʺexecutiveʺ and 

ʺadministrativeʺ exemptions under 29 U.S.C. § 213(a)(1) and N.Y. Lab. Law § 651(5)(c).  

The district court held the evidentiary hearing on October 18, 2016, at which Paganas 

and Rossi testified, and subsequently granted TMSʹs motion for summary judgment on 

December 5, 2016, finding that the executive exemption applied.  Paganas timely 

appealed.1   

                        This Court reviews de novo a district courtʹs grant of summary judgment, 

ʺconstruing the evidence in the light most favorable to the non‐moving party and 

drawing all reasonable inferences in its favor.ʺ  Alibrandi v. Fin. Outsourcing Servs., Inc., 



                                                 
1 The district court also dismissed TMSʹs claims against St. Johnʹs.  TMS has not challenged that ruling on 
this appeal. 

                                                    ‐ 4 ‐ 
 
                                                                                                

333 F.3d 82, 85 (2d Cir. 2003) (citation omitted).  ʺSummary judgment is appropriate 

only if it can be established that there is no genuine issue as to any material fact and that 

the moving party is entitled to a judgment as a matter of law.ʺ  Id. (citation and internal 

quotation marks omitted). 

                The FLSA prohibits employment for more than a specified number of 

hours per week without proper overtime compensation.  See 29 U.S.C. §§ 203, 207, 213.  

Certain employees are exempt from the FLSAʹs overtime requirements, however, 

including those employed in a ʺa bona fide executive, administrative, or professional 

capacity.ʺ  29 U.S.C. § 213(a)(1).  ʺʹ[B]ecause the FLSA is a remedial act, its exemptions  

. . . are to be narrowly construed,ʹ and the burden rests on the employer to prove that a 

particular employee is exempt from the Actʹs requirements.ʺ  Havey v. Homebound 

Mortg., Inc., 547 F.3d 158, 163 (2d Cir. 2008) (quoting Martin v. Malcolm Pirnie, Inc., 949 

F.2d 611, 614 (2d Cir. 1991)).  The NYLL ʺmandates overtime pay and applies the same 

exemptions as the FLSA.ʺ  Reiseck v. Universal Commcʹns of Miami, Inc., 591 F.3d 101, 105 

(2d Cir. 2010).  Accordingly, we discuss the FLSA only and do not engage in a separate 

analysis of the NYLL exemptions.  See Ramos v. Baldor Specialty Foods, Inc., 687 F.3d 554, 

556 n.1 (2d Cir. 2012). 

    I.       Executive Exemption 

                Although the FLSA does not define the term ʺexecutiveʺ for purposes of 

the exemption, the statute directs the Department of Labor (ʺDOLʺ) to do so by 



                                             ‐ 5 ‐ 
 
                                                                                                 

regulation.  See 29 U.S.C. § 213(a)(1).  The DOL regulations ʺhave the force of law and 

are to be given controlling weight unless they are found to be arbitrary, capricious, or 

manifestly contrary to the statute.ʺ  Freeman v. Natʹl Broad. Co., 80 F.3d 78, 82 (2d Cir. 

1996) (citation omitted).  Under a four‐factor test promulgated by the DOL, an 

ʺemployee employed in a bona fide executive capacityʺ means any employee:  (1) 

ʺ[c]ompensated on a salary basis pursuant [above a prescribed level]ʺ; (2) ʺ[w]hose 

primary duty is management of the enterprise in which the employee is employed or of 

a customarily recognized department or subdivision thereofʺ; (3) ʺ[w]ho customarily 

and regularly directs the work of two or more other employeesʺ; and (4) ʺ[w]ho has the 

authority to hire or fire other employees or whose suggestions and recommendations as 

to the hiring, firing, advancement, promotion or any other change of status of other 

employees are given particular weight.ʺ  29 C.F.R. § 541.100(a)(1)‐(4). 

              We conclude that there is no genuine issue of fact as to the first and third 

factors of the executive exemption.  As to the first factor, the parties do not dispute that 

Paganasʹs annual salary of $80,000 exceeds the minimum salary requirements under the 

FLSA and the NYLL.  As to the third factor, Paganas oversaw, on average, six cleaners 

in his assigned buildings, and so there is no genuine dispute that he ʺcustomarily and 

regularly direct[ed] the work of two or more other employees.ʺ  29 C.F.R.  

§ 541.100(a)(3). 




                                             ‐ 6 ‐ 
 
                                                                                              

              We conclude, however, that there is a genuine issue of fact as to the 

second and fourth factors.  As to the second factor, we find a genuine dispute as to 

whether Paganasʹs primary duty was management.  An employeeʹs ʺprimary dutyʺ is 

the ʺprincipal, main, major or most important duty that the employee performs.ʺ  29 

C.F.R. § 541.700(a).  The relevant regulations define ʺmanagementʺ as including, but not 

limited to, ʺactivities such as . . . directing the work of employees; . . . planning the 

work; . . . [and] apportioning the work among the employees.ʺ  29 C.F.R. § 541.102.  

Merely performing some nonexempt duties, however, does not mean that an 

employeeʹs primary duty was not management.  See Callari v. Blackman Plumbing Supply, 

Inc., 988 F. Supp. 2d 261, 277 (E.D.N.Y. 2013); 29 C.F.R. § 541.700(b).   

              Paganas was responsible for several buildings on St. Johnʹs campus, and 

he acknowledged that at times an average of six cleaners reported to him.  Paganasʹs job 

involved overseeing the cleanersʹ work, instructing cleaners to carry out work orders, 

and monitoring his buildings to make sure they were clean.  Paganas also had the 

authority to reassign cleaners if his buildings were short‐staffed.  Paganas received 

compensation much greater than the cleaners he supervised.  Finally, his supervisor 

testified that he was not permitted to help with cleaning duties under TMSʹs agreement 

with the union.    

              Paganas testified, however, that 90 percent of his work was non‐

supervisory physical cleaning.  The district court held that this ʺtestimony is not 



                                              ‐ 7 ‐ 
 
                                                                                                   

creditedʺ and ʺfound [it] to be untrue,ʺ and so determined that Paganasʹs primary duty 

was management.  Paganas v. Total Maint. Sol., LLC, 220 F. Supp. 3d 247, 260 (E.D.N.Y. 

2016).  The district court erred, however, because ʺa district court generally cannot grant 

summary judgment based on its assessment of the credibility of the evidence 

presented.ʺ  Rogoz v. City of Hartford, 796 F.3d 236, 246 (2d Cir. 2015) (internal citations 

and quotation marks omitted).  Accordingly, viewing the evidence in the light most 

favorable to Paganas, his testimony raised a genuine dispute as to whether his primary 

responsibilities were management activities.  

              As to the fourth factor, we find that the district court also erred when it 

determined that there was no genuine dispute concerning whether Paganas had 

authority to change or to recommend the change of another employeeʹs status.  The 

district court found: 

              Plaintiff  claims  that  he  did  not  have  the  authority  to  hire  and  fire 
              employees.    But  management  testified  that  plaintiff  had  the 
              authority to recommend discipline of employees, and in fact made 
              recommendations  of  discipline  in  individual  cases.    Mr.  Rossi 
              testified that plaintiff did in fact recommend discipline of employees, 
              and made those recommendations to upper management.  Plaintiff 
              did  not  contradict  this  testimony.    He  has  not  raised  a  genuine 
              dispute as to a material fact.   
       
Paganas, 220 F. Supp. 3d at 262 (citations omitted).  In fact, Paganas testified that: he 

never recommended disciplinary actions or warning against porters; he did not have 

the authority to hire or fire employees; and he never made any recommendations to 

hire, promote, or fire employees.  While it is correct that Paganas twice answered that 

                                               ‐ 8 ‐ 
 
                                                                                              

he did not remember if he ever recommended discipline, he was less equivocal in other 

testimony.  Additionally, TMS identified only one purported instance in which Paganas 

recommended disciplinary action.  During this incident, Paganas was with the assistant 

director when they saw an employee was taking an illegal break, and the assistant 

director ʺdisciplined [the employee] right then and there.ʺ  Appʹx at 200.  Paganas 

testified, ʺDid I recommend it? No, I didnʹt because the [assistant director] caught [the 

employee] . . . himself.ʺ  Id. at 201.   

               Moreover, even if Paganas had the authority to recommend a change in an 

employeeʹs status, as TMS argues, TMS has not demonstrated that Paganasʹs 

recommendations were ʺgiven particular weight.ʺ  29 C.F.R. § 541.100(a)(4); see also 29 

C.F.R. § 541.105 (providing factors to consider in determining if the recommendations 

are given particular weight).  ʺʹ[A]n occasional suggestion with regard to the change in 

status of a co‐workerʹ is not sufficient to show that an employeeʹs recommendations . . . 

were given a particular weight.ʺ  Karropoulos v. Soup du Jour, Ltd., 128 F. Supp. 3d 518, 

535 (E.D.N.Y. 2015) (quoting 29 C.F.R. § 541.105).   

               Thus, construing the evidence in the light most favorable to Paganas, there 

is a genuine dispute as to whether Paganas had authority to recommend a change in an 

employeeʹs status.  Accordingly, we find that the district court erred in granting 

summary judgment to TMS based on the executive exemption.   

        



                                            ‐ 9 ‐ 
 
                                                                                             

    II.        Administrative Exemption 

                  The district court did not address the administrative exemption in its 

decision.  In its discussion of whether Paganasʹs ʺprimary dutyʺ could be classified as 

ʺmanagementʺ under the executive exemption, the district court cited language from 29 

C.F.R. § 541.200(a)(2), which addresses the administrative exemption.  The executive 

and administrative exemptions should be treated separately, however, as they require 

the employer to show prove different facts regarding an employeeʹs work.    See, e.g., 

Reiseck, 591 F.3d at 107 n.7 (refusing to address the executive exemption because only 

the administrative exemption was at issue).  Accordingly, on remand, we instruct the 

district court to consider in the first instance whether Paganas qualifies for the 

administrative exemption under 29 C.F.R. § 541.200.     

                                                 . . . 

                  We have considered TMSʹs remaining arguments and find them to be 

without merit.  Accordingly, we VACATE the judgment of the district court and 

REMAND the case for further proceedings. 

                                             FOR THE COURT: 
                                             Catherine OʹHagan Wolfe, Clerk 




                                              ‐ 10 ‐